Stallcup, C.
Is the county liable for these charges? is the question here presented and argued. It is urged upon the part of the appellees that the county is liable for these charges, under the provisions of sections 2613 and 2611 of the General Statutes of 1877, which are sections 2093 and 2091 of the General Laws, and are as follows:
“ Sec. 2613. When any person coming from abroad, or residing within any town, city, or county within this state, shall be infected, or shall lately before have been infected, with the small-pox, or other sickness dangerous *152to the public health, the board of health of the town, city, or county where such person may be, shall make effectual provisions, in the manner in which they shall judge best, for the safety of the inhabitants, by removing such sick or infected person to a separate house, if it can be done without danger to his health, and by providing nurses and other assistance necessary, which shall be at the charge of the county to which he belongs.
“ Sec. 2644. If any such infected person cannot be removed without danger to his health, the board of health shall make provision for him, as directed in the preceding section, in the house in which he may be, and in such case they may cause the persons in the neighborhood to be removed, and'may take such other measures, in respect to the same, as they may deem necessary for the safety of the inhabitants.”
The title of this act is, “An act to preserve the public health.” It was approved February 24, 1877, and the first section thereof provided that the county commissioners should constitute the board of health of the county.
Upon the part of the appellant, it is conceded that, if these provisions were not repealed, the county is thereby liable; but it is urged by appellant that by force of the provisions of section 3812 of the General Statutes, being a subsequent enactment, the above-quoted provisions of the former act in this regard are necessarily repealed.,
The said provisions of said section 3312 are as follows: “The city council and board of trustees in towns shall have the following powers: *' * * Third. To levy and collect taxes for general and special purposes on real and personal property. * * * Forty-sixth. To appoint a board of health and prescribe its powers and duties. Forty-seventh. To enact and establish hospitals and medical dispensaries, and to control and regulate the same. Forty-eighth. To do all acts and make all regulations which may be necessary or expedient for the promo*153tion of health or the suppression of disease.” The title of this act is, “An act in relation to. municipal corporations,” and-was approved April 4, 1877.
There is no repeal of the former provisions by the latter. The two do adjust and stand together. By these provisions of the legislature, the whole of the county may be required to pay the charges incurred in staying the spread of contagious disease therein, instead of that portion thereof constituting the certain community wherein the disease is first discovered. Repeals by implication are not favored. Scofield v. White, 7 Cal. 400; People v. San Francisco & S. J. R. Co. 28 Cal. 254; Walker v. State, 7 Tex. App. 245; Chesapeake & O. R. Co. v. Hoard, 16 W. Va. 270; Parker v. Hubbard, 64 Ala. 203.
The judgment should be affirmed.
Rising and Maoon, CO., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment is affirmed.

Affirmed.